Case 1:16-cv-00411-RGA Document 400 Filed 04/24/19 Page 1 of 2 PageID #: 18856




                      NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                            ______________________

             B. BRAUN MELSUNGEN AG, B. BRAUN MEDICAL
               INDUSTRIES SDN.BHD., B. BRAUN MEDICAL
                                  INC.,
                          Plaintiffs-Appellants

                                       v.

             BECTON, DICKINSON AND COMPANY, BECTON
             DICKINSON INFUSION THERAPY SYSTEMS INC.,
                          Defendants-Appellees
                         ______________________

                                  2018-1497
                            ______________________

                Appeal from the United States District Court for the
            District of Delaware in No. 1:16-cv-00411-RGA, Judge
            Richard G. Andrews.
                            ______________________

                                ON MOTION
                            ______________________

              Before NEWMAN, TARANTO, and CHEN, Circuit Judges.
            PER CURIAM.
                                  ORDER
Case 1:16-cv-00411-RGA Document 400 Filed 04/24/19 Page 2 of 2 PageID #: 18857




            2             B. BRAUN MELSUNGEN AG v. BECTON, DICKINSON
                                                        AND COMPANY


                The parties jointly move to voluntarily dismiss the
            above-captioned appeal pursuant to Fed. R. App. P. 42(b),
            with each side bearing its own costs.
                Upon consideration thereof,
                IT IS ORDERED THAT:
                The motion is granted.


                                              FOR THE COURT

                April 24, 2019                /s/ Peter R. Marksteiner
                   Date                       Peter R. Marksteiner
                                              Clerk of Court



            ISSUED AS A MANDATE: April 24, 2019
